Title: To Benjamin Franklin from John G. Frazer, 7 September 1779
From: Frazer, John G.
To: Franklin, Benjamin


Honoured Sir,
Bordeaux 7th. Septr. 1779.
I received a Letter from Mr. Cradock Taylor by the last post, who has been detained as a prisioner at Aix in Provence this Twelve Months, he informs me that you want proof of his being a Native, and Subject, of the United States of America, before he can obtain his liberty— I have known him ever since he was a child, and am exceeding well acquainted with his Family, and Friends, some of which live in the same Neighbourhood I do in King William County upon York River in Virginia, this Young Man was born in Caroline County which joins King William, altho he was taken in an English Ship which service I am well convinced he was forced into, as many of our Countrymen and good subjects have been this War, much against their inclination that this unfortunate young Man is as good a Friend to his Country & any man in it, and only wishes to get his liberty to go home where he immediately purposes entering in the Service of his Country or if any Armed Ship belonging to the United States is now in this Country he will go on board in any capacity whatever, he is without any Friend, or acquaintance in this country except myself— I have supplyed with a little money otherways he wou’d have suffered much, and it is out of my power to supply him with any more, which hurts me exceedingly—as I know his Friends are able and wou’d reimburse me any sum I wou’d, or cou’d, advance for him here, I will swear to the above relation, I have given of Mr. Taylor at any time, if necessary, I have the Honour to be with the greatest respect, Sir, Your Most Obt. Hbl. Servt.
John G. Frazer
 
Addressed: His Excellency / Benjamin Franklin / Plenipotentiary to the / United States of America / at Passy / near Paris
Notation: J.G. Frazer Sept 7. 1779
